904 F.2d 709
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert F. WILSON, Petitioner-Appellant,v.Henry GRAYSON, Respondent-Appellee.
No. 90-1072.
United States Court of Appeals, Sixth Circuit.
June 11, 1990.

Before MERRITT, Chief Judge, and KRUPANSKY and MILBURN, Circuit Judges.

ORDER

1
Petitioner, Robert F. Wilson, appeals a judgment of the district court which denied his petition for a writ of habeas corpus.  He now moves for leave to proceed in forma pauperis.  Upon review of the record and petitioner's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
After a jury trial, petitioner was found guilty of armed robbery and two counts of criminal sexual conduct in the first degree and was sentenced to three concurrent terms of twenty to forty years imprisonment.  Upon the unsuccessful conclusion of his efforts to secure review of his convictions in state court, he filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. Sec. 2254 in the District Court for the Eastern District of Michigan.  In support of his request for that relief, he alleged that:  1) there was insufficient evidence to support his convictions for criminal sexual conduct in the first degree;  2) his convictions for both armed robbery and first degree criminal sexual conduct violated double jeopardy;  3) the trial court had erred in allowing the introduction of expert testimony concerning the results of blood-typing procedures;  and 4) the trial court had failed to conduct adequate voir dire to ensure the impaneling of a fair and impartial jury.  The district court, however, rejected each of those arguments and entered judgment in favor of respondent.  Petitioner then filed this appeal.


3
Based upon a thorough review of the record, this court has concluded that the district court did not err in denying the petition for habeas relief.  Accordingly, the motion for leave to proceed in forma pauperis is granted and the district court's final judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.